Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 11/02/2021.
Claims 1-20 are pending.

Response to Arguments
This is in response to the argument remarks filed on 11/02/2021.
-Applicant’s arguments in regards to an application programming interface API amended in associated with knowledge graph as generated to indicated relationships and patterns in usage of a plurality of APIs have been considered. The new rationales are provided to address the argument.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 14, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., “Deep Code Curator – Technical Report on Code2Graph”, 4-2019, CECS Technical Report, University of California, Irvine, 33 pages.
As per Claim 1: Yu discloses, 
1. (Currently Amended) A method comprising: receiving user code;
(See ‘code2graph’, as codes to a graph in p. 5 as the representation of code in the far left in Figure 2)

identifying an import statement in the user code to import an application programming interface (API);
(See p.6, sec. 2.1.2 and the code is as in “requirement.txt”, “In the light-weight method we aim to extract the knowledge graph from the static call graph….
In situations, where the “requirements.txt” is not provided the parsed AST of the code is analyzed. AST
consists of all “import” and “import from” instructions as nodes.”.
Thus, by given in Figure 2, it shows two ways to provided, and in the code in the far left of Figure 2, therein it has import statements; in AST extraction: “import” and “import from” instructions as nodes. In 2.2.3.3, p. 11, “RDF graph is a high-level API node…”); 

generating a first empty object representing the API based on the import statement:
(Take code in sec. 2.2.3.5, p. 13: “1. BFS to search nodes.”, as a node, in the program, an empty object ‘visited’ is generated, “3. Visited = [ ]”, and the node is associated with sec. 2.1.2 above, the Visited, or BFS is API node for RDF triples)
naming the first empty object to match a name of an import reference included in the import statement; and
(See sec. 2.2.3.5, text: “glimpse of the code snippet that carries out this task is shown
below. We have created a dictionary with keywords for “unnecessary” and “interested” node names etc. based on the ontologies extracted from the TensorFlow GitHub repository.”, 
See program BFS, ‘words_bank’ is named for ‘visited’ – See Figs 9, 10, 11 in p. 23, each node has a name)
generating a knowledge graph based at least in part on the first empty object to indicate relationships and patterns in usage of a plurality of APIs.
(See Figure 2, and associated with object ‘visited’ above, the knowledge graph is generated as RDF knowledge graph of TensorFlow - See Figures 9-11 in p. 23, each Figure represents a knowledge graph, where Figure 10 or 11 is as of a RDF, thus, it indicates relationships and patterns such as with ‘words_bank’ as for naming nodes for a resultant RDF graph, a knowledge graph with node words in the step of Graph Search, or Protocol Buffer parser in Figure 2).

As per Claim 7: Regarding,
7. (Previously Presented) The method of claim 1, wherein the knowledge graph includes code data from at least one of: 
(i) a code comment embedded in the user code, (ii) a code comment embedded in a first code module referenced by the import statement, (iii) a code usage document external to the user code, (iv) an internet forum, (iv) a class hierarchy depicted in a second code module.
(Refer RDF knowledge graph, as in Figure 1, and in the section instruction, p. 3 “create the Resource Description Framework (RDF) knowledge graph”, and this graph include at least, a code usage document external to the user code, for example see 2.1.2 “AST


As per Claims 8, 14: The rejection of claims has the same rationale as addressed in the rejection of claims 1, 7 above.

As per Claim 15: Yu discloses,
15. (Currently Amended) A method for generating a knowledge graph, comprising:
receiving empty objects representing a plurality of application programming
interfaces (APIs);
(See p. 13, a program in sec. 2.2.3.5, with defining Visited = [ ], as the program, and Figure 2 in p. 5, as with the program in sec. 2.2.3.5 being incorporated in static call graph generation)

generating a node on the knowledge graph for each empty object;
(Take code in sec. 2.2.3.5: “1. BFS to search nodes.”, or ‘words_bank’, as a node named from empty object ‘visited’ is generated, the node would be part of graph shown in Figure 2)

determining control flow and data flow for the empty objects;
(As see in program in sec. 2.2.3.5, with append(node). See sec. 2.1.2, p. 6)

generating control flow edges on the knowledge graph indicating the control flow for the empty objects; and
(See Figure 2, and part in last paragraph in p. 3, for the knowledge graph and associated with object ‘visited’ above, the knowledge graph is generated as RDF knowledge graph of TensorFlow as in Figures 6, p. 21 with names, including flow edges, simplified as from the naming of nodes in sec. 2.2.3.5)
generating data flow edges on the knowledge graph indicating the data flow for the empty objects, wherein the knowledge graph indicates relationships and patterns in
usage of the plurality of APIs.
(See Figure 2, and part in last paragraph in p. 3, and associated with object ‘visited’ above - See Figure 6, in p. 21, Figures 9-11 in p. 23, each Figure represents a knowledge graph, where Figure 10 or 11 is as RDF, thus, it indicates relationships and patterns such as with ‘words_bank’ as for naming nodes for a resultant RDF graph, a knowledge graph with node words in the step of Graph Search, or Protocol Buffer parser in Figure 2).

As per Claim 16: Regarding,
16. (Currently Amended) The method of claim 15, wherein each node includes a name to match a name of each respective received empty object. 
(See p. 13, for example, the empty visited node is with words_bank in the pattern as of Figure 1, or Figures 6, 7, etc.)

As per Claim 17: Regarding,
17. (Previously Presented) The method of claim 15, wherein the control flow indicates an execution order of user code represented by the empty objects, and wherein the data flow indicates call relationships between functions, methods, or APIs represented by the empty objects.
(See Simple example code snippet 1 with execution order of object cont., const_1 base on the line code, and see sec. 2.4.3, Graph Parsing, “The name of the node includes not only the information of the calling path starting from the root but also the sequential order of the function calls.”)

As per Claim 18: Regarding,
18. (Previously Presented) The method of claim 15. wherein the knowledge graph includes code data from at least one of: 
(i) a code comment embedded in the user code, (ii) a code comment embedded in a first code module referenced by the import statement, (iii) a code usage document external to the user code, (iv) an internet forum, (iv) a class hierarchy depicted in a second code module.
(Refer RDF knowledge graph, as in Figure 1, and in the section instruction, p. 3 “create the Resource Description Framework (RDF) knowledge graph”, and this graph include at least, a code usage document external to the user code, for example see 2.1.2 “AST
consists of all “import” and “import from” instructions as nodes. These nodes can be parsed to find out the necessary packages and searched in the Python package index (https://pypi.org/pypi/[package name]/json)”).

As per Claim 19: Regarding,
19. (Original) The method of claim 15, wherein the data flow edges indicate the data flow between control calls in the user code represented by the empty objects.
(See Figure 1 with respect to code snippet 1 in associated teaching with words_bank node, p. 13, named for a node in knowledge graph)

As per Claim 20: Regarding,
20. (Original) The method of claim 15, wherein the data flow edges are weighted based on a frequency of control calls in the user code represented by the empty objects.
(As with a node is named in p. 13, (i.e. words_bank), see graph of p. 20, graph of Figure 10, p. 23, it indicates density, light-weight based on number of edges at a given node, and the connection edges represents frequency of control calls)


Allowable Subject Matter
Claims 2-6, and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TTV
February 22, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 21917